       

 

 

  
   
 

 
 

 

 

 

 

888 1:30-6V-0568LGBD DSGuineht3§ Filed O7/26/2i Page t oft
KEADENTONS Karla Del Pozo Garcia epee daaniays US LLP
Associate Usp" SDNY 1221 Avenue ort Americas
karla.delpozogarcia@dentons.$ Peg ENT New York, NY nnn
D +1 212-768-5328 “ ; ov . " ~ et
hig TROAMW “ALLY FYE EY) Fdotons.com
twee #
AO, gy eer NNR RCe ene anaE
00
July 26, 2021 RDERE

VIA ECF

“yy .
The Honorable George B. Daniels At Aw, .
United States District Judge oe ky D CDK
Southern District of New York HON CHILO

500 Pearl Street MOREL EIS PDA BY
New York, New York 10007

 

Re: Cruz v. Hawaiian isles Kona Coffee Company, LTD., Case No. 1:20-cv-09681-GBD - Request for
Adjournment of Initial Conference scheduled for July 28", 2021.

Dear Judge Daniels:

We represent defendant Hawaiian Isles Kona Coffee Company (“Defendant”) in the above-referenced
matter. Together with plaintiff Snael Cruz, we jointly and respectfully move the Court to adjourn the initial
conference currently scheduled for July 28, 2021 at 9:30 a.m. (Dkt. 21) to a date and time of the Court's
convenience sometime following Defendant’s deadline to respond, currently August 18, 2021. (Dkt. 24.)

Respectfully submitted,

/s/ Karla Del Pozo Garcia
Karla Del Pozo Garcia

cc: All counsel of record (by ECF)

Sirote » Adepetun Caxton-Martins Agbor & Segun » Davis Brown » East African Law Chambers » Eric Sibwamba, Jalasi and Linyama »
Durham Jones & Pinegar » LEAD Advogados » Rattagan Macchiavello Arocena » Jiménez de Aréchaga, Viana & Brause » Lee international >
Kensington Swan » Bingham Greenebaum » Cohen & Grigsby » Sayarh & Menjra » For more information on the firms that have come together
to form Dentons, go to dentons.com/fegacyfirms

US _Active\118644891\V-1

 

 
